EXHIBIT MM
FIRST AMENDMENT
OF THE
FEDERAL SIGNAL CORPORATION SAVINGS RESTORATION PLAN
          WHEREAS, Federal Signal Corporation (the “Company”) maintains the
Federal Signal Corporation Savings Restoration Plan (the “Plan”) for the benefit
of certain of its employees; and
          WHEREAS, the Plan provides in Section 12 for the amendment of the Plan
by the Benefits Planning Committee; and
          WHEREAS, the Company has agreed to provide for a notional contribution
to the Plan for William H. Osborne (“Osborne”) in the amount of $200,000 and in
the same amount of $200,000 on each anniversary of Osborne’s employment date for
the next nine years provided he is employed by the Company on such anniversary
date; and
          WHEREAS, it is deemed advisable and in the best interest of the
Company that the following amendment to the Plan be adopted, to reflect the
notional contribution for Osborne as described above;
          NOW, THEREFORE, the Plan is hereby amended, effective as of
September 15, 2008, by adding the following new Supplement B to the Plan,
immediately following Supplement A thereof, in the form attached hereto.
* * *
[signatures follow on next page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed by the Benefits
Planning Committee on behalf of the Company, this                day of
                    , 2008.

     
 
  FEDERAL SIGNAL CORPORATION
BENEFITS PLANNING COMMITTEE
 
   
 
   
 
  Interim President and Chief Executive Officer,
James E. Goodwin
 
   
 
   
 
  Sr. Vice President and Chief Financial Officer,
Stephanie K. Kushner
 
   
 
   
 
  Sr. Vice President and General Counsel,
Jennifer L. Sherman
 
   
 
   
 
  Vice President and Controller,
David E. Janek
 
   
 
   
 
  Vice President—Human Resources, SSG,
Guy T. Wernet
 
   
 
   
 
  Vice President—Human Resources, ESG,
Julie A. Cook

- 2 -



--------------------------------------------------------------------------------



 



SUPPLEMENT B
Special Contributions for William H. Osborne
     B-1. Special Contributions. Beginning in Plan Year 2008 and for each of the
nine Plan years thereafter, the Company shall make a Special Contribution to the
Company Contribution Account of William H. Osborne (“Osborne”) under this Plan
in the amount of $200,000 for 2008, and an additional $200,000 per year for the
next nine years beginning in 2009 and ending in 2017. Such Special Contributions
shall be made in the manner determined by the Committee and on the anniversary
of the date of Osborne’s employment with the Company (September 15, 2008), and
each Plan Year’s Special Contribution shall be made to the Plan only in the
event that Osborne is employed on the anniversary of his date of hire; i.e.,
September 15 of the applicable Plan Year, as President and Chief Executive
Officer of Federal Signal Corporation.
     B-2. Vesting of Special Contributions. Each Special Contribution shall be
vested over a three-year period at the rate of one-third of the applicable
amount in each year as of the anniversary date of Osborne’s first date of
employment with the Company, so that each Special Contribution shall be 33-1/3%
vested on September 15 of the year following the year of contribution, 66-2/3%
vested on September 15 of the second year following the year of contribution,
and 100% vested on September 15 of the third year following the year of
contribution.
     B-3. Other Provisions of the Plan Applicable. All other provisions of the
Plan are applicable to Special Contributions made under this Supplement B.

- 3 -